 

Exhibit 10.6

 



PATENT LICENSE AGREEMENT

 

THIS PATENT LICENSE AGREEMENT (“this Agreement”) is made the 28th day of
November, 2014 between ORYON TECHNOLOGIES, INC., ORYON TECHNOLOGIES, LLC, ORYON
TECHNOLOGIES DEVELOPMENT, LLC, and ORYON TECHNOLOGIES LICENSING, LLC
(collectively “Oryon” or “Licensor”), and MYANT CAPITAL PARTNERS INC. (the
“Licensee”) .

 

RECITALS:

 

A.            Oryon/Licensor is the owner of all right, title, and interest in
the Licensed Patents, as such term is defined below. Oryon/Licensor has the
right to grant the exclusive license granted in this Agreement as owner of the
Licensed Patents;

 

B.            Licensor, Licensee, and other parties settled several litigation
and arbitration matters pursuant to a Settlement Agreement dated September 2014.
Under that Settlement Agreement, Licensor agrees to grant an exclusive license
to the Licensee in the Licensed Patents in the Territory, as such terms are
defined below, pursuant to the terms and conditions specified in this Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby mutually acknowledged by the Parties, the Parties agree as
follows:

 

1.Definitions

 

In this Agreement, unless the context dictates otherwise, the following terms
shall have the following meanings:

 

(1)“Affiliate” of any entity means another entity that directly or indirectly
controls, is controlled by, or is under common control with, such first entity.
For the purposes of this definition, “control” means, as to any entity, the
power to direct or cause the direction of the management and policies of such
entity, whether through the ownership of voting securities, by contract or
otherwise. The term “Affiliate” shall also include any entity which is a result
of an internal reorganization of an Affiliate or otherwise results from a merger
of an entity into, or with, an Affiliate after the Effective Date. For purposes
of clarification, however, except as otherwise provided in Section 3(3), no
entity which is directly or indirectly first controlled by an Affiliate after
the Effective Date shall be an Affiliate under this Agreement and any entity
which is an Affiliate shall be considered an Affiliate only for the time during
which such control exists.;

 

(2)“Approved Affiliate” means any Affiliate of Licensee that Licensor has agreed
in writing is entitled to the granted license rights to the Licensed Patents,
pursuant and subject to Section 3(3) below;

 

(3)“Agreement” means this agreement, including all exhibits attached hereto
which are hereby incorporated as an integral part of this agreement, and all
amendments hereto, as agreed by the Parties in writing;

 

 



 

 

 

(4)“Business Day” shall mean any day other than a Saturday, Sunday or a
statutory holiday observed in the Province of Ontario, Canada, or in New York,
New York, Addison, Texas, and Toronto, Ontario;

 

(5)“Communication” means any notice, demand, request, consent, approval or other
communication which is required or permitted by this Agreement to be given or
made by a Party in writing;

 

(6)"Cost of the Licensed Technology” shall mean the direct costs attributable to
the electroluminescent technology claimed in the Licensed Patents (and the
Patents on Exhibit B) in the final product (but not the cost of the entire
product itself), sold by Licensee or its Approved Affiliates, calculated
according to the Parties’ mutually agreed accounting practices;

 





(7)“Covered Products and Services” shall mean any device, system, method, or
process that embodies or utilizes an invention claimed in one or more claims of
an unexpired patent included in the Licensed Patents or in the patents
identified by patent number and patent applications on Exhibit “B,” and which is
sold, distributed, or otherwise provided by Licensee or its Approved Affiliates;

 



(8)“Effective Date” means the date first written above;

 

(9)“Licensed Patents” means the patents identified as such by patent number and
patent applications identified by patent application number on Exhibit “A” and
patents and patent applications that issue from applications which are parents,
divisionals, continuations, continuations-in-part, re-examinations or reissues
of the applications which correspond to the patents and applications identified
by number in Exhibit “A” attached hereto, and any Canadian patents that will
issue to Licensor that claim the subject matter disclosed in the patents
identified by patent number and patent applications on Exhibit “B” and any
divisionals, continuations, continuations-in-part, re-examinations or reissues
thereof;;

 

(10)“Party” means the Licensor, and its Affiliates, or Licensee, and its
Approved Affiliates, and “Parties” means all of them, as the context dictates;
and

 

(11)“Territory” means Canada.

 

2.Exhibits

 

The following is a list of exhibits attached to and incorporated into this
Agreement by reference and deemed to be a part of this Agreement:

 

Exhibit “A”

Canadian Patents



Exhibit "B” Oryon Patent Portfolio Exhibit “C” Promissory Note

 



 

 

 





3.Grant of License and Covenant of Exclusive Rights to Elastolite Technology

 





(1)Licensed Patent Rights to Licensee. Subject to the terms and conditions of
this Agreement, and the payment of the running royalty after a six (6) month
royalty free period pursuant to Section 4, Licensor hereby grants to Licensee
under all Licensed Patents, and Licensee hereby accepts, an exclusive,
irrevocable (except as provided in Section 8 (“Term”) hereof), non-transferable,
and non-assignable (except as provided in Section 22 (“Assignment”) hereof)
right and license within the Territory, starting from the Effective Date and
ending on the last expiration date of the Licensed Patents, for Licensee and its
Approved Affiliates to:

 

(a) make, use, sell, offer for sale, and import the Covered Products and
Services;

 

(b) have all or part of the Covered Products and Services or portions thereof
made by a third party, approved in writing in advance by Licensor, which
approval shall not be unreasonably withheld, for the use, sale, offer for sale,
or importation by or for the benefit of Licensee or its Approved Affiliates;

 



(c) during the Term, Licensor, its Affiliates, and its licensees shall not make,
use, sell, offer for sale, or import the Covered Products and Services in or
into the Territory;

 

(d) during the Term, Licensee shall have exclusive rights to make, use, sell,
offer for sale, or import the Covered Products and Services in the Territory;
and

 

(e) in the event that Licensor elects to obtain patents in Canada over the
technology subject to the patents listed on Exhibit B, it will grant an
exclusive license to Licensee with regard to such patents.



 

(2)Right to Enforce. Licensee agrees to notify Licensor promptly in writing of
any infringement or suspected infringement of any of the Licensed Patents by any
other person or entity that comes to Licensee’s attention. Licensor has the
right, but not the obligation, to institute and prosecute any action or
proceeding against third parties for or by reason of any unlawful infringing of
the Licensed Patents in the territory, including of any of the rights granted to
Licensee by this Agreement of which Licensor becomes aware, and Licensee shall
provide all reasonable assistance as Licensor shall request, at Licensor’s
expense with respect to any such action instituted by Licensor, at Licensor’s
expense. Licensor shall provide copies to Licensee of all material documents and
correspondence relating to the settlement, consent judgment, voluntary
disposition, or other final resolution of any such action. Licensor will have
control of the conduct of any such action that it brings. Licensee will have the
right to provide ongoing comments on documents and advice regarding its position
and interests in such action, which advice and comments will be considered in
good faith by Licensor. Licensor will not enter into any settlement, consent
judgment or other voluntary disposition of any such action without the prior
written consent of Licensee if the settlement would admit the invalidity or
unenforceability of or limit in any way any patent right licensed by Licensee.
With Licensor’s prior written approval, if Licensor declines to institute or
prosecute any such action within sixty (60) days of receiving written notice
from Licensee requesting that it do so, Licensee shall have the right to
institute and prosecute such action, at Licensee’s expense, and Licensor will
have the same rights and obligations as Licensee, and Licensee will have the
same rights and obligations as Licensor, set forth in Section 3(8) below, which
would apply if Licensor had instead instituted and prosecuted any action or
proceeding..

 



 

 

 

(3)Approved Affiliates. The foregoing rights to Approved Affiliates shall be
permitted only with the written consent of Licensor, which permission shall not
be unreasonably withheld, conditioned, or delayed, and any such Approved
Affiliates must agree in writing to the same restrictions, obligations, terms
and conditions imposed on Licensee pursuant to this Agreement.

 

(4)No Sublicense Rights. Licensee and its Approved Affiliates do not have the
right to sublicense any rights granted under this Agreement.

 

(5)No Implied Rights. Except as expressly set forth in Sections 3(1) and 3(2)
above, and 3(7) below, no other rights or licenses under Licensor’s other
patents or any other intellectual property rights are granted, implied, or
otherwise consented to by Licensor under this Agreement. Consequently, nothing
contained in this Agreement shall be construed as conferring by implication,
estoppel, or otherwise any license or right in favor of Licensee or its Approved
Affiliates in any patents or other intellectual property rights of Licensor
other than the license of the Licensed Patents in the Territory.

 

(6)Right to Inspect/Approve Materials. Licensor has the right at any time during
Licensee's regular business hours upon reasonable notice during the term of this
Agreement, to inspect and approve the materials used by Licensee to manufacture
the Covered Products and Services to ensure that they comply with the Parties’
mutually agreed upon quality control standards.

 

(7)Covenant of Exclusive Rights. Licensor hereby covenants that Licensor (or its
Affiliates, licensees, or sub-licensees) will not make, use, sell, offer for
sale, and import any device, system, method, or process that embodies or
utilizes an invention described or claimed in one or more claims of the patents
identified by patent number and patent applications on Exhibit “B” in the
Territory.

 

(8)Except as otherwise provided by paragraph 3(2) above, including the
requirement of Licensor’s prior written approval, Licensee shall have no right
to institute any action or suit against third parties for infringement of any
portion of the Licensed Patents.

 



 

 

 

4.Royalty



 

The exclusive license granted in Section 3 shall be royalty free for the first
six (6) months after the Effective Date of this Agreement. Thereafter, until
this Agreement is terminated, Licensee and its Approved Affiliates shall pay to
Licensor a running royalty fee of 10% of the Cost of the Licensed Technology,
multiplied by 1.1, that is used in the Covered Products and Services sold by
Licensee and its Approved Affiliates in the Territory (to be converted into U.S.
dollars at the rate of exchange applicable to the currency for the Cost of the
Licensed Technology, as established by Licensee’s regular commercial bank).
Royalty payments shall be paid monthly the first twelve (12) months of royalty
payments, followed by quarterly payments thereafter with the prior written
approval of Licensor, which approval shall not be unreasonably withheld. Payment
shall be made to Licensor fourteen (14) days after the end of each month or
quarter, as applicable.

 





This Section 4 shall survive termination of this Agreement so as to cover
royalty payments for sales of Covered Products and Services sold by Licensee and
its Approved Affiliates prior to the termination. Survival of this Section shall
not, however, be construed as conferring any license, express or implied, or
extension thereof with respect to the Licensed Patents. All royalty payments
shall be made in U.S. dollars by Licensee’s check on U.S. funds drawn to
Licensor and sent by overnight courier to the address set forth in the Notices
section, Section 14, or wire transferred to Licensor’s bank according to wire
instructions provided by Licensor.

 

5.Representations, Warranties, Disclaimers

 

(1)Licensor covenants, represents and warrants that it has all necessary
corporate power, capacity and authority to enter into this Agreement and to
perform its respective obligations hereunder.

 

(2)Licensor has obtained all due authorization and taken all necessary corporate
action on the part of the each respective company to validly execute and deliver
this Agreement and, on the part of Licensor, to grant the rights and licenses
contemplated by this Agreement.

 

(3)To the best of Licensor’s knowledge, the Licensed Patents are owned by Oryon
Technologies, LLC.

 

(4)Exhibit A sets out a complete and accurate list of all Canadian patents and
patent applications issued to Licensor. Exhibit B sets out a complete and
accurate list of all patents and patent applications held by Licensor outside of
the Territory.

 

(5)Licensor will maintain, at its expense, the Licensed Patents set out in
Exhibit A in good standing in the Canadian patent office to the extent such
Licensed Patents are registered as of the date of this Agreement and become
registered thereafter. Licensor can maintain the Licensed Patents using counsel
of its choice.

 



 

 

 

(6)Nothing contained in this Section 5 or elsewhere in this Agreement, however,
shall be construed as a warranty or representation on the part of Licensor: (i)
as to the validity, enforceability, or scope of any Licensed Patents; or (ii)
that any manufacture, offer for sale, sale, import, use or other disposition of
Covered Products and Services hereunder will be free from infringement of any
patent rights or other intellectual property rights of any third party.

 

(7)Licensee represents and warrants to Licensor that neither Licensee, nor any
of its Approved Affiliates, will directly or indirectly challenge the validity
or enforceability of any of the Licensed Patents or participate in the creation
or acquisition of any Affiliate where a primary purpose of such creation or
acquisition is to extend the benefits of this Agreement to a third party that is
not approved by Licensee pursuant to Section 3(3). Licensee agrees that any such
attempt to extend such benefits shall not extend the licenses, covenants and/or
immunities granted under this License Agreement to such third party.

 

(8)Licensor shall promptly notify Licensee in writing of the invalidation of any
patent in the Licensed Patents. Licensor shall promptly provide Licensee advance
written notice before applicable bar dates as to Licensor’s ceasing to maintain
any patent in the Licensed Patents (each an “Abandoned Patent”), and Licensee
shall thereafter have the exclusive right to pursue such maintenance at its own
expense and with Licensor’s commercially reasonable cooperation. Licensor shall
promptly assign to Licensee, without further consideration from Licensee, any
Abandoned Patent for which Licensee wishes to pursue such maintenance, and such
Abandoned Patent shall thereafter no longer be included in the Licensed Patents.

 

(9)OTHER THAN AS EXPRESSLY SET FORTH IN THIS SECTION 5, NEITHER PARTY MAKES ANY
OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, NOR SHALL EITHER PARTY
HAVE ANY LIABILITY IN RESPECT OF ANY INFRINGEMENT OF PATENT RIGHTS OR OTHER
RIGHTS OF THIRD PARTIES DUE TO THE OTHER PARTY'S OPERATION UNDER THE LICENSE,
RIGHTS, OR OTHER IMMUNITIES HEREIN GRANTED. LICENSEE AND ITS APPROVED AFFILIATES
EXPRESSLY DISCLAIM ANY WARRANTIES OF VALIDITY, ENFORCEABILITY, SCOPE, PERFECTION
OR DOMINANCE OF THE LICENSED PATENT RIGHTS.

 

6.Indemnification; Liability

 

(1)Licensor hereby covenants and agrees to indemnify and hold harmless Licensee
and its Approved Affiliates and each of their respective directors, officers,
employees, shareholders, attorneys and agents (collectively, the “Licensee
Indemnified Parties” and individually a “Licensee Indemnified Party”) on demand,
from and against all damages, claims, actions, complaints, losses (other than
loss of profits), liabilities, costs and expenses (including reasonable legal
fees and disbursements) to which any Licensee Indemnified Party may be subject
or which any Licensee Indemnified Party may suffer or incur, caused by or
arising from any suit, proceeding or dispute arising from Licensor breaching any
of the terms or conditions of this Agreement, including without limitation its
representations, warranties and covenants under Section 5.

 



 

 

 

(2)Licensee hereby covenants and agrees to indemnify and hold harmless Licensor
and its Affiliates and each of their respective directors, officers, employees,
shareholders, attorneys and agents (collectively, the “Licensor Indemnified
Parties” and individually, a “Licensor Indemnified Party”) on demand, from and
against all damages, claims, actions, complaints, losses (other than loss of
profits), liabilities, costs and expenses (including reasonable legal fees and
disbursements) to which the Licensor Indemnified Parties or any Licensor
Indemnified Party may be subject or which any Licensor Indemnified Party may
suffer or incur, caused by or arising from any suit, proceeding or dispute
arising from Licensee breaching any of the terms or conditions of this
Agreement, including without limitation its representations, warranties and
covenants under Section 5.

 

(3)With regard to any claim for indemnification hereunder:

 

(i)The indemnified party shall promptly notify the indemnifying party in writing
of any claim with regard to which it may seek indemnification hereunder. The
indemnifying party shall have the sole right and authority to control and direct
the investigation, preparation, defense and settlement of such claim, including
but not limited to the selection of counsel, and the indemnified party shall
give the indemnifying party full reasonable assistance and cooperation in such
defense and settlement. The indemnified party may, however, at its sole option
and at its own expense engage its own separate counsel to act as co-counsel on
its behalf. Notwithstanding the foregoing, the indemnifying party:

 

(A)shall not be entitled to have sole control over any claim that seeks an
order, injunction or other equitable relief against the indemnified party; and

 

(B)shall obtain the prior written approval of the indemnified party, which shall
not be unreasonably withheld, conditioned or delayed, before ceasing to defend
against any claim or entering into any settlement, adjustment or compromise of
such claim involving injunctive or similar equitable relief being asserted
against the indemnified party or any amount to be paid by the indemnified party.

 



 

 

 

7.Confidentiality

 

Each Party agrees not to disclose this Agreement or the terms or conditions
contained herein to any third party (other than Approved Affiliates) without the
prior written consent of the other Party; except that, on or after the Effective
Date:

 

(i) Disclosure is permissible if required by court order, if required to enforce
rights under this Agreement, or otherwise as may be required by law; provided
the Party required to disclose gives the other Party written notice prior to
disclosure to enable the other Party to seek a protective order, and reasonable
steps are taken by the disclosing Party to maintain the confidentiality of this
License Agreement;

 

(ii) Each Party may disclose this License Agreement or its contents to the
extent reasonably necessary, on a confidential basis, to: (i) its accountants,
attorneys, and financial advisors; (ii) its present or future providers of
venture capital and/or potential investors in or acquirers of such Party; (iii)
any governmental body having jurisdiction and calling therefor; (iv) legal
counsel representing a Party or representing an Entity proposing to merge with
or acquire the Party or one of its Affiliates; (v) a Party’s insurer; or (vi)
third parties in connection with financing or potential acquisition activities;
provided that, in the situations described in (ii) through (vi), such Party
exercises reasonable efforts, consistent with industry norms, to obligate such
third parties to keep this License Agreement and its contents confidential; and

 

(iii) Each Party may disclose the existence (but not the terms) of this
Agreement.

 

8.Term

 

(1)The term of this Agreement shall be the earlier of four (4) years from the
date of execution of this Agreement, December 31, 2018, or the termination of
this Agreement in accordance with Sections 8(2), 8(3), 8(4) or 8(5).

 

(2)This Agreement may be terminated by the Licensee upon thirty (30) days prior
written notice to Licensor.

 

(3)Except as otherwise provided in Sections 8(4), if the Licensee shall be in
default of any obligation on its part under this Agreement, then the Licensor
may issue a notice in writing of such default and on failure of the Licensee to
remedy the same or cause the same to be remedied within thirty (30) days after
the issuance of the notice, the Licensor may at its option terminate this
Agreement by notifying the Licensee in writing of its election so to do.

 

(4)This Agreement may be terminated by the Licensor immediately if Licensee or
its Approved Affiliates challenge or contest the validity of the Licensed
Patents, or on and after any event of the bankruptcy or insolvency of the
Licensee whether voluntary or involuntary, or the winding up or liquidation of
the Licensee, whether voluntary or involuntary.

 



 

 

 

(5)A default by Licensor of any of its obligations set forth in the Promissory
Note, attached hereto as Exhibit “C,” shall terminate all of Licensee’s
obligations under this Agreement, including without limitation, the payment of
running royalties as set forth in Section 3(1) above.

 

9.No Termination Due to Licensor Bankruptcy

 

(1)The licenses granted to the Licensee hereunder shall not terminate, but shall
continue, on and after any event of:

 

(i)the bankruptcy or insolvency of the Licensor whether voluntary or
involuntary; or

 

(ii)the winding up or liquidation of the Licensor, whether voluntary or
involuntary.

 

(2)Without limiting the generality of the foregoing, all rights and licenses
granted by Licensor under this Agreement are and shall be deemed to be rights
and licenses to “intellectual property” for purposes of, and as such terms are
used in and interpreted under, Section 365(n) of the United States Bankruptcy
Code (the “Bankruptcy Code”). Without limiting the generality of the foregoing,
Licensor acknowledges and agrees that, if Licensor or its estate shall become
subject to any bankruptcy or similar proceeding subject to Licensee’s rights or
election, all rights and licenses granted to Licensee hereunder will continue
subject to the terms and conditions of this Agreement, and will not be affected,
even by Licensor’s rejection of this Agreement.

 

10.Patent/Product Marking

 

Licensee shall affix any and all statutory patent notices with respect to all
unexpired and valid Licensed Patents at any and all places on and/or in
connection with the Covered Products and Services as required by law or
otherwise requested by Licensor. This includes, where appropriate, the marking
of all Covered Products and Services with at least the word "Patent" followed by
the number(s) of the applicable Licensed Patents. Licensee will also affix a
Licensor approved hang tag to all Covered Products and Services which are
apparel and wearable products with the “Elastolite by Oryon” identification

 

11.Royalty Records

 

Licensee shall keep true and accurate books of account and shall keep and
maintain all records, documents and other instruments relating to the Cost of
the Licensed Technology used in the Covered Products and Services sold by
Licensee and its Approved Affiliates in the territory, in such detail as shall
enable Licensor to ascertain the royalty due under this Agreement and compliance
with payment. Licensor shall have the right to designate a firm of certified
public accountants, reasonably acceptable to Licensee, to inspect Licensee's
books of accounts, records, documents and instruments and to make copies
thereof, at any time during Licensee's regular business hours during the term of
this Agreement and for a period of 180 days immediately after its termination,
to ascertain the accuracy of such report. The expense of such audit shall be
Licensor's unless the audit shall demonstrate a discrepancy (in Licensee's
favor) greater than five percent (5%) between fees reported and paid and those
which were actually due, in which event the audit expenses shall be borne by
Licensee.

 



 

 

 

12.Effect of Termination

 

Any termination of this Agreement will be without prejudice to the following
rights and obligations which will survive any termination to the degree
necessary to permit their complete fulfillment or discharge: any cause of action
or claim of a Party accrued or to accrue, because of any breach or default by
any other Party prior to the termination date, or any obligation surviving the
termination date.

 

13.Survival

 

Sections 4 (Royalty), 6 (Indemnification), 7 (Confidentiality), 11 (Royalty
Records), 12 (Effect of Termination), 13 (Survival) and any of the Parties’
other obligations hereunder which by their nature extend beyond termination will
survive termination of this Agreement and remain fully effective.

 

14.Notices

 

Any Communication which is required or permitted to be given or made by one
Party to the other hereunder shall be in writing and shall be either personally
delivered to such Party or sent by email to the following address:

 

(a)to Licensor at:

 

c/o Oryon Technologies, Inc.
4251 Kellway Circle
Addison, Texas 75001
U.S.A.

Attention: TBD

Email: TBD

 

(b)to the Licensee at:

 

Myant Capital Partners Inc.

100 Ronson Drive
Etobicoke, Ontario M9W 1B6
Canada

Attention: Mr. Tony Chahine

Email: tony@myant.com

 

or at such other address as any Party may from time to time advise the other by
notice in writing. Any Communication given by personal delivery shall be deemed
to have been received on the date of delivery if received by 6:00 p.m. on a
Business Day and otherwise on the next following Business Day. Any Communication
sent by email shall be deemed to have been received on the date of transmission
if transmission is confirmed by 6:00 p.m. on a Business Day and otherwise on the
next following Business Day.

 



 

 

 

15.Entire Agreement

 

This Agreement and the Settlement Agreement constitute the entire agreement
between the Parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written of the Parties with respect thereto, and there are no
warranties, representations or other agreements between the Parties in
connection with the subject matter hereof except as specifically set forth in
this Agreement.

 

16.Governing Law

 

This Agreement and the rights of Licensor and of Licensee hereunder will be
interpreted, governed, construed, applied and enforced in accordance with the
laws of the Province of Ontario and the federal laws of Canada applicable
therein, regardless of applicable conflicts of laws principles. The United
Nations Convention on Contracts for the International Sale of Goods will not
apply to any transactions under this Agreement.

 

17.Agreement Interpretation

 

This Agreement has been negotiated by the Parties hereto and their respective
counsel and shall be fairly interpreted in accordance with its terms and without
any rules of construction relating to which Party drafted the Agreement being
applied in favor or against either Party.

 

18.Further Assurances

 

The Parties shall, with reasonable diligence, do all things and provide all
reasonable assurances as may be required to give effect to this Agreement and
each Party shall provide such further documents or instruments required by any
other Party as may be reasonably necessary or desirable to give effect to this
Agreement and carry out its provisions.

 

19.Amendment and Waiver

 

No supplement, modification, waiver or termination of this Agreement shall be
binding unless executed in writing by Licensor and Licensee. No waiver of any of
the provisions of this Agreement shall constitute a waiver of any other
provision (regardless whether similar) nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.

 



 

 



 

20.No Joint Venture.

 

Nothing herein shall be deemed to constitute the Parties or their Affiliates as
joint venturers, partners or agents of each other. Neither Party shall be liable
for any debts, accounts, obligations or other liabilities of the other Party

 

21.Severability

 

Any provision of this Agreement which is prohibited or unenforceable in the
Province of Ontario or Canada shall not invalidate the remaining provisions
hereof and any such invalid or unenforceable provision shall be deemed to be
severed.

 

22.Assignment

 

Any assignment or grant of rights by Licensor to a third party in or to the
Licensed Patents shall be made subject to the terms of this License Agreement.

 

Neither Party hereto may assign this Agreement or any benefits or obligations
hereunder without the prior written consent of the other, except that this
Agreement and any benefits or obligations hereunder may be assigned by Licensee
to any Approved Affiliate or to a successor of Licensee without the prior
written consent of Licensor, or by Licensor to any Affiliate or successor of
Licensor without the prior written consent of Licensee. The terms and provisions
of this Agreement shall be binding upon Licensor and Licensee and their
respective successors and assigns but shall inure to the benefit of and be
enforceable by the successors and assigns of either Licensor or Licensee only to
the extent that they are permitted successors and assigns pursuant to the terms
hereof.

 

23.Counterparts

 

This Agreement may be executed in counterparts, each of which when so executed
shall be deemed an original and all of which taken together shall constitute one
and the same instrument. For all purposes of this Agreement and all other
documents contemplated hereby, the signature of any Party, evidenced by a
telecopy showing such signature or other electronically transmitted version of
such signature (including by way of PDF), shall constitute conclusive proof for
all purposes of the signature of such Party to such document, to the same extent
and in all respects as a copy of such document showing the original signature of
such Party. Delivery of this Agreement by facsimile, e-mail or other
functionally equivalent electronic means of transmission constitutes valid and
effective delivery.

 

 

 

 

 

[The remainder of this page has been intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF the parties have caused their duly authorized officers to set
their hands and seals.

 

  ORYON TECHNOLOGIES, INC.       Per: c/s   Name: John Kapeleris   Title:
Director     I have the authority to bind the corporation.

 

  ORYON TECHNOLOGIES, LLC       Per: c/s   Name: John Kapeleris   Title:
Director     I have the authority to bind the corporation

 

  ORYON TECHNOLOGIES LICENSING, LLC       Per: c/s   Name: John Kapeleris  
Title: Director     I have the authority to bind the corporation

 

  ORYON TECHNOLOGIES DEVELOPMENT, LLC       Per: c/s   Name: John Kapeleris  
Title: Director     I have the authority to bind the corporation

 

  MYANT CAPITAL PARTNERS INC.       Per: c/s   Name: Tony Chahine   Title:
President     I have the authority to bind the corporation.

 

 

[Signature page for Patent License Agreement.]

 

 

 

 

exhibit A
LICENSED PATENTS

 





 

Title

 

Country

 

Patent No.

 

Owner

Elastomeric Electroluminescent Lamp

 Canada

 2,276,448

 Oryon Technologies, LLC



 

 

 

 

 

 

 

EXHIBIT "B"

ORYON PATENT PORTFOLIO

 



  Name   Country patent No. Application Number 1 Addressable PTF Receptor for
Irradiated Images (Biometrics)   US 6936335 10/450,708 2 Addressable PTF
Receptor for Irradiated Images (Biometrics)   PCT   PCT/US2001/050573 EPO
2001/987,503.8             3 Alerting System Using Elastomeric EL Lamp Structure
  US 6271631 09/482,389 4 Alerting System Using Elastomeric EL Lamp Structure  
Taiwan NI-147212 90100634             5 Deployment of EL Structures on Porous or
Fibrous Substrates   US 6551726 09/870,184             6 Elastomeric EL Lamp on
Apparel   US 6309764 09/523,434             7 Elastomeric Electroluminescent
Lamp Main Patent US 5856030 08/774,743 8 Elastomeric Electroluminescent Lamp
Main Patent South Korea 0307474 1999-7006007 9 Elastomeric Electroluminescent
Lamp Main Patent Brazil P099467   10 Elastomeric Electroluminescent Lamp Main
Patent Australia 727172 57243/98 11 Elastomeric Electroluminescent Lamp Main
Patent Belgium 0958713 97953511.9 12 Elastomeric Electroluminescent Lamp Main
Patent France 0958713 97953511.9 13 Elastomeric Electroluminescent Lamp Main
Patent Great Britain 0958713 97953511.9 14 Elastomeric Electroluminescent Lamp
Main Patent italy 0958713 97953511.9 15 Elastomeric Electroluminescent Lamp Main
Patent Netherlands 0958713 97953511.9

 



 

 

 

16 Intentionally omitted         17 Elastomeric Electroluminescent Lamp Main
Patent Germany 69739899.4 97953511.9 18 Elastomeric Electroluminescent Lamp Main
Patent Spain 0958713 97953511.9 19 Elastomeric Electroluminescent Lamp Main
Patent Hong Kong 1023902 00102904.1 20 Elastomeric Electroluminescent Lamp Main
Patent Mexico 216800 996183             21 Electroluminescent Lamp Membrane
Switch (Continuation)   US 7,186,936 11/438,182 22 Electroluminescent Lamp
Membrane Switch (Continuation)   EPO   6749406.2 23 Electroluminescent Lamp
Membrane Switch (Continuation)   China 200680020154 200680020154 24
Electroluminescent Lamp Membrane Switch (Continuation)   Japan   Patent applicat
2008-515691             25 Electroluminescent Lamp Membrane Switch   US
7,049,536 11/148,216             26 Electroluminescent Lamp Membrane Switch
(CIP)   US 58068114.54 11/452,441 27 Electroluminescent Lamp Membrane Switch
(CIP)   China   200780026715.2 28 Electroluminescent Lamp Membrane Switch (CIP)
  Taiwan   096121099 29 Electroluminescent Lamp Membrane Switch (CIP)   EU   App
No. 07835790.2             30 Electroluminescent System in Monolithic Structure
  US 5,856,029 08/656,435 31 Electroluminescent System in Monolithic Structure  
Spain 97928691.1 97928691.1 32 Electroluminescent System in Monolithic Structure
  Great Britain 0906714 97928691.1 33 Electroluminescent System in Monolithic
Structure   Germany 69729867.1 97928691.1

 



 

 

 

34 Electroluminescent System in Monolithic Structure   Hong Kong 1019184
99104302.7             35 Irradiated Images Described by Electrical Contact   US
6091838 09/093,549 36 Irradiated Images Described by Electrical Contact  
Singapore 77972 200007177.9 37 Irradiated Images Described by Electrical Contact
  Taiwan NI-169617 88121056 38 Irradiated Images Described by Electrical Contact
  Canada   2334620 39 Irradiated Images Described by Electrical Contact   Japan
4508417 2000-553915 40 Irradiated Images Described by Electrical Contact   South
Korea 0603917 2000-7013978 41 Irradiated Images Described by Electrical Contact
  EPC   99927327.9             42 Membranous EL System in UV-Cured Urethane
Envelope   US 6717361 09/974,941 43 Membranous EL System in UV-Cured Urethane
Envelope   china 01817197.4 01817197.4 44 Membranous EL System in UV-Cured
Urethane Envelope   EU   01988130.9 PCT/US01/42660 45 Membranous EL System in
UV-Cured Urethane Envelope   Taiwan NI-185118 90125110 46 Membranous EL System
in UV-Cured Urethane Envelope   Japan   2002-548747 is JP app.
no.  PCT/US01/42660             47 Membranous Monolithic EL Structure with
Urethane Carrier Patent   US 6696786 09/974,918 48 Membranous Monolithic EL
Structure with Urethane Carrier Patent   Japan 4190884 2000-5354006 49
Membranous Monolithic EL Structure with Urethane Carrier Patent   Taiwan
NI-185542 90125106 50 Membranous Monolithic EL Structure with Urethane Carrier
Patent   China 01817193.1 01817193.1             51 Method of Construction of
Elastomeric EL Lamp   US 6270834 09/173,404

 



 

 

 

52 Method of Construction of Elastomeric EL Lamp   China 99125456.2 99125456.2  
          53 Method and Apparatus for Illuminating a Key Pad   US 6824288
10/163,749             54 Method for Constructing EL System in Monoithic
Structure   US 5980976 09173104             55 PTF Touch Enabled Image Generator
  US 6606399 09/924,436             56 UV-Curable Inks for PTF Laminates
(Including Flexible Circuitry)   US   10/476,494 57 UV-Curable Inks for PTF
Laminates (Including Flexible Circuitry)   Japan 2003-505946   58 UV-Curable
Inks for PTF Laminates (Including Flexible Circuitry)   China 02802649.7
02802649.7             59 Transparent EL Lamp Patent   US 8,106,578 11/638,304
60 Highly Transmissive Electroluminescent Lamp   PCT   PCT/US2007/024820        
    61 Translucent Layer including Metal/Metal Oxide   US 6,261,633 09/173,521  
          62 Elastomeric Electroluminescent Lamp   Japan   530275/98            
63 Electroluminescent Lamp Graphic Overlay   US   11/148,215             64
Electroluminescent Lamp Membrane Switch   PCT 2006/012801               65
Electroluminescent Lamp Membrane Switch   US 8,110,765 B2 11/452,441            
66 Hybrid Electroluminescent Assembly   US 8,727,550 12/402,648             67
Flexible Interconnect Circuitry System   US   14/252,027



            68 Electroluminescent Lamp Membrane Switch (CIP)  Hong Kong    
pending

 

 



 

